NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                 Submitted May 23, 2016 
                                  Decided May 25, 2016 
                                              
                                          Before 
 
                      DIANE P. WOOD, Chief Judge 
                       
                      RICHARD A. POSNER, Circuit Judge 
                       
                      ILANA DIAMOND ROVNER, Circuit Judge
 
No. 15‐3720 
 
UNITED STATES OF AMERICA                          Appeal from the United States District 
      Plaintiff‐Appellee,                         Court for the Northern District of Indiana, 
                                                  Hammond Division. 
      v.                                           
                                                  No. 2:14CR28‐001 
EDWIN TOLLINCHI‐RODRIGUEZ,                         
      Defendant‐Appellant.                        Rudy Lozano, 
                                                  Judge. 
                                            
                                       O R D E R 

       Edwin Tollinchi‐Rodriguez told an 11‐year‐old girl in his care that he needed 
medical attention and would take her along to the hospital as an English translator. 
Instead, he drove her from Indiana to a hotel in Illinois where he sexually assaulted her. 
After the two returned to Indiana, the girl called the police and disclosed that 
Tollinchi‐Rodriguez had been sexually abusing her for more than three years and had 
threatened to kill her and her family if she told anyone. The investigation was referred 
to federal authorities, and Tollinchi‐Rodriguez agreed to plead guilty to an information 
charging him with transporting a minor in interstate commerce with intent to engage in 
a sex offense, see 18 U.S.C. § 2423(a). As part of the written plea agreement, 
Tollinchi‐Rodriguez agreed not to challenge his conviction or sentence on direct appeal 
No. 15‐3720                                                                            Page 2 
 
except for a claim of ineffective assistance of counsel relating directly to negotiation of 
the plea agreement. Tollinchi‐Rodriguez pleaded guilty before a magistrate judge, and 
the district court judge accepted the plea based on the magistrate judge’s unopposed 
recommendation. 

       A probation officer calculated a total offense level of 43 and a criminal history 
category of II, yielding a guidelines imprisonment range of life. After reviewing that 
report, Tollinchi‐Rodriguez obtained substitute counsel and moved to withdraw his 
guilty plea on the ground that the plea was coerced by ineffective assistance by his 
previous lawyer. At an evidentiary hearing Tollinchi‐Rodriguez explained that the 
recommended life sentence was longer than he had expected based on his lawyer’s 
representations. The district court denied Tollinchi‐Rodriguez’s motion. The court 
adopted the probation officer’s guidelines calculations and imposed a below‐guidelines 
sentence of 450 months’ imprisonment to be followed by 20 years’ supervised release.  

        Tollinchi‐Rodriguez filed a notice of appeal, but his appointed attorney asserts 
that the appeal is frivolous and seeks to withdraw under Anders v. California, 386 U.S. 
738 (1967). Tollinchi‐Rodriguez has not accepted our invitation to comment on counsel’s 
motion. See CIR. R. 51(b). Counsel has submitted a brief that explains the nature of the 
case and addresses issues that an appeal of this kind might be expected to involve. 
Because the analysis in the brief is adequate, we limit our discussion to the issues 
identified in that brief. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014); United 
States v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996). 

       In his Anders submission counsel informs us that “[i]t is clear from the record 
that Tollinchi‐Rodriguez wished to withdraw his plea of guilty,” and evaluates whether 
Tollinchi‐Rodriguez could challenge the voluntariness of his guilty plea or the district 
court’s refusal to allow him to withdraw that plea. Counsel neglects to say, however, 
whether he discussed these possibilities with his client. See United States v. Konczak, 
683 F.3d 348, 349 (7th Cir. 2012); United States v. Knox, 287 F.3d 667, 670–71 (7th Cir. 
2002). Yet counsel’s omission does not require that we deny the Anders motion because 
counsel’s discussion and our review of the record persuades us that any appellate claim 
would be frivolous. 

       Counsel considers whether Tollinchi‐Rodriguez could argue that the district 
court abused its discretion in refusing to let him withdraw his guilty plea. Counsel 
concludes, and we agree, that this potential challenge would be frivolous. During the 
hearing on Tollinchi‐Rodriguez’s motion, the district court concluded that his guilty 
plea was voluntary, and that the only reason Tollinchi‐Rodriguez gave for asking to 
No. 15‐3720                                                                         Page 3 
 
withdraw his plea was that his attorney did not warn him about the possibility of such 
a high recommended sentence. But underestimating the guidelines imprisonment range 
does not justify withdrawing a guilty plea. See United States v. Redmond, 667 F.3d 863, 
872 (7th Cir. 2012); United States v. Bowlin, 534 F.3d 654, 660 (7th Cir. 2008). 

       The magistrate judge who conducted the plea colloquy (with 
Tollinchi‐Rodriguez’s consent) ensured that the defendant’s guilty plea was knowing 
and voluntary by complying with Federal Rule of Criminal Procedure 11. The court had 
admonished Tollinchi‐Rodriguez about the nature of the charge, the statutory 
maximum and minimum penalties, the trial rights he was giving up, the role of the 
sentencing guidelines, and the consequences of the appeal waiver. See FED. R. 
CRIM. P. 11(b); United States v. Blalock, 321 F.3d 686, 688–89 (7th Cir. 2003); United States 
v. Akinsola, 105 F.3d 331, 334 (7th Cir. 1997); United States v. Lovett, 844 F.2d 487, 491 
(7th Cir. 1988). Tollinchi‐Rodriguez had concurred with the written factual basis in his 
plea agreement and had assured the court that he was satisfied with counsel’s efforts on 
his behalf. Nothing about the plea colloquy suggests that Tollinchi‐Rodriguez’s guilty 
plea was involuntary, and as the district court found after an evidentiary hearing, 
Tollinchi‐Rodriguez’s later dissatisfaction with his plea resulted from seeing the 
presentence report, not from deficient performance by former counsel.  

       Because Tollinchi‐Rodriguez’s guilty plea was voluntary and the district court 
did not abuse its discretion in denying his motion to withdraw that plea, it follows, says 
counsel, that this appeal is frivolous given Tollinchi‐Rodriguez’s broad appeal waiver. 
We agree with that assessment and we must enforce Tollinchi‐Rodriguez’s waiver. 
See United States v. Zitt, 714 F.3d 511, 515 (7th Cir. 2013); United States v. Sakellarion, 
649 F.3d 634, 639 (7th Cir. 2011), 

       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.